Case 1:18-cr-20044-DPG Document 16 Entered on FLSD Docket 09/30/2019 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-CR-20044-GAYLES

  UNITED STATES OF AMERICA

  v.

  FERNANDO TABORDA,

                Defendant.
                                      /

                                ORDER SETTING TRIAL DATE

         This matter is set for Criminal Jury Trial at 400 North Miami Avenue, Courtroom 11-

  1, Miami, Florida, during the two-week period commencing November 12, 2019, or as soon

  thereafter as the case may be called. Calendar Call will be held at 9:30 a.m. on November 6,

  2019, in Courtroom 11-1 at the same location. All defendants on bond are required to attend

  the Calendar Call in person. It is further ORDERED as follows:

  1.     All requests for writs ad testificandum must be filed at least twenty-one (21) business

         days prior to the first day of the scheduled trial period.

  2.     All responses to the Standing Discovery Order and Local Rule 88.10 shall be provided in

         a timely fashion, in accordance with the dates scheduled by the magistrate judge.

         Noncompliance may result in sanctions.

  3.     Within fourteen (14) days of this Order, the parties shall file a Joint Status Report. This

         report shall answer the following questions:
            a. Has all discovery been provided by the Government to Defendants? If not, why
                 not?

            b. Are the parties ready for trial? If not, why not?

            c. How many days do the parties expect a trial in the matter to require?


                                                  1
Case 1:18-cr-20044-DPG Document 16 Entered on FLSD Docket 09/30/2019 Page 2 of 4




            d. Are there any other matters in this case of which the Court should be aware?

  4.    Timing of Motions. Pursuant to Local Rule 88.9(c), all substantive motions, including

        motions to dismiss and motions to suppress, shall be filed within twenty-eight (28) days

        from the arraignment, except that motions arising from a post-arraignment event shall be

        filed at least seven (7) days prior to Calendar Call. All pre-trial motions in limine shall be

        filed at least seven (7) days prior to Calendar Call.

  5.    Any notice submitted pursuant to Rule 404(b), Fed. R. Evid., shall be filed as a separate

        docket entry and include a specific factual basis for the evidence sought to be introduced.

        Any such notice shall be filed at least seven (7) days prior to Calendar Call.

  6.    All motions filed shall be accompanied by a written statement certifying that counsel

        for the moving party has conferred with opposing counsel in a good-faith effort to

        resolve by agreement the subject matter of the motion, where required by Local Rule

        88.9(a).

  7.    Counsel shall be prepared to conduct limited voir dire following the Court’s questioning

        of the panel. If counsel wish for the Court to ask questions during voir dire in addition to

        the Court’s standard questions, counsel shall file their proposed questions at least two (2)

        business days prior to Calendar Call. Proposed jury instructions, including those for

        substantive charges and defenses, shall be submitted to the Court before Calendar Call, in

        Word format, by e-mailing them to gayles@flsd.uscourts.gov. Instructions for filing

        proposed documents appear at http://www.flsd.uscourts.gov.

  8.    Before Calendar Call, all counsel shall file a list of proposed witnesses and exhibits to be

        presented at trial. All exhibits which may be used at trial (including demonstrative aids and

        items for potential impeachment) must be pre-labeled in accordance with the proposed

        exhibit list.

                                                  2
Case 1:18-cr-20044-DPG Document 16 Entered on FLSD Docket 09/30/2019 Page 3 of 4




  9.      If any party seeks to introduce a transcript or transcripts at the trial, that party shall provide

          copies of the proposed transcript or transcripts to all other parties within the discovery

          period set forth in the Standing Discovery Order. If additional time is required to

          provide transcripts, the party must obtain an extension of time from the Court. If the parties

          cannot agree on a transcript, each party shall be prepared to produce its own version for

          the trier of fact.

  10.     All anticipated Jencks Act 1 material shall be turned over to defense counsel by the morning

          of the first day of trial. The material shall include a cover sheet for defense counsel to sign

          and date, acknowledging receipt.

  11.     Upon receipt of this order, counsel shall certify with the Court’s courtroom deputy the need

          for an interpreter for Defendant(s). Counsel are further instructed to notify the Court at

          least two (2) business days before any hearings or trial if an interpreter is required.

  12.     Counsel are instructed that arrangements for appropriate attire for defendants in custody

          must be made with the Bureau of Prisons or the Marshals Service at least seven (7) days

          before the scheduled trial date.

  13.     Should any plea offer be made by the Government but not accepted by Defendant(s), the

          Government shall attach to any such offer a cover sheet with space for Defendant(s) and

          Defendant(s) attorney to certify that Defendant(s) has reviewed the plea offer. The cover

          sheet shall also include space for Defendant(s) and Defendant(s) attorney to certify the

          dates of signature. This document shall be signed by Defendant(s) and Defendant(s)

          attorneys before trial. This document shall not be filed with the Court or otherwise

          provided to the Court but shall be maintained within the Government’s case file. The



  1 18 U.S.C. § 3500

                                                      3
Case 1:18-cr-20044-DPG Document 16 Entered on FLSD Docket 09/30/2019 Page 4 of 4




        parties shall not advise the Court whether any plea offer has been made or, if so, of

        the contents of any plea offer that might have been made. See United States v. Tobin,

        676 F.3d 1264 (11th Cir. 2012). Before trial begins or a change of plea is taken, the Court

        will specifically inquire as to whether the parties have complied with this paragraph of this

        Order. The parties shall respond with either a yes or a no, without further elaboration.

        If no plea offer has been made or if a plea offer has been made and the requirements of this

        paragraph have been satisfied, the answer shall be a yes.

  14.   If this matter will be resolved by way of change of plea, the parties shall email the

        courtroom deputy (jermaine_creary@flsd.uscourts.gov) immediately upon reaching such

        determination to set the matter for a change of plea.

  15.   Counsel shall comply with Local Rule 88.5, which requires the filing of speedy trial

        reports every twenty-one (21) days hereafter until the time of trial or plea.

  16.   Pursuant to the Court’s CM/ECF Administrative Procedures, proposed orders shall be

        submitted to the Court by e-mail in Word format at gayles@flsd.uscourts.gov.

        DONE AND ORDERED at Miami, Florida, this 30th day of September, 2019.




                                                      DARRIN P. GAYLES
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
